Citation Nr: 0016367	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 to October 
1962.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In November 1997 the case was, in pertinent part, 
remanded for further evidentiary development regarding 
service connection for neck and back conditions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current neck pathology is shown to be related to 
service.   

3.  No current back pathology is shown to be related to 
service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for a 
neck condition.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995). 

2.  The veteran has not submitted a well-grounded claim for a 
back condition.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including a medical 
board and the March 1962 separation examination report are 
negative for complaints, symptoms or findings regarding a 
neck or back condition.  

VA treatment records dated from August 1977 to February 1998 
include May 1996 X-rays and a computerized tomography (CT) 
scan.  Although minimal degenerative changes were noted on 
the X-ray and L5-S1 disc herniation and degenerative joint 
disease were noted on the CT scan, neither radiologist linked 
the symptoms to the veteran's active service.  The remaining 
treatment records were negative for a medical opinion linking 
any neck or back pathology to the veteran's active service.

During an April 1996 VA orthopedic examination the veteran 
complained of neck and low back pain episodes three or four 
times a year.  He did not experience pain during the 
examination itself.  Following examination, the diagnoses 
were low back pain and cervical radiculopathy.

During the veteran's personal hearing in August 1996 he 
testified that he had pain in the left side of his neck and 
could not move his head to the left without getting a 
headache.  His neck muscles got tight sometimes.  He stated 
that his fingers tingled at night but that he did not know if 
that was connected to his neck problems.  The veteran 
testified that his April 1996 VA neurological examination was 
inadequate.  He presented no testimony regarding a back 
condition and the second witness presented no testimony 
regarding either issue on appeal.  

A March 1998 VA medical examination did not include 
evaluation of the neck or back.
An April 1998 fee basis orthopedic examination dealt solely 
with the veteran's service-connected right shoulder 
disability; no complaints or findings were made concerning 
the veteran's neck or back. 

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 75 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where 
the determinative issue involves a medical diagnosis, there 
must be competent medical evidence to the effect that the 
claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

While the veteran presently has back and neck disabilities, 
thus meeting the first criteria of a well-grounded claim, the 
remaining two elements - a showing of a disability present in 
service and a nexus showing a relationship between service 
and present disabilities are absent.

The Board has considered all of the testimony as well as the 
medical evidence in the case.  Specifically, the Board has 
noted the veteran's complaints regarding his VA neurological 
examination.  However, he has no medical expertise and has 
offered no medical evidence to support his complaints.  Since 
there are neither medical evidence or medical opinions 
linking any current neck or back conditions to service, the 
veteran's service connection claims are not well grounded and 
must be denied.

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the June 1996 statement of the case and in the January 
2000 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service or currently.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.



ORDER

The appeal of the issue of service connection for a neck 
condition is denied. 

The appeal of the issue of service connection for a back 
condition is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

